Case 2:19-cv-02588-SHL-tmp Document 1 Filed 09/03/19 Page 1 of 10                       PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


JOSEPHINE ROBINSON,
Individually, and on behalf of herself
and others similarly situated,

Plaintiff,

v.                                                   No. _________________________

INTEPLAST GROUP CORPORATION,                         FLSA Opt-in Collective Action
a Texas Corporation, MEDIRA INC.,                    JURY DEMANDED
a Delaware Corporation, and
MEDEGEN MEDICAL PRODUCTS, LLC
a Delaware Limited Liability Company,

Defendants.


                     ORIGINAL COLLECTIVE ACTION COMPLAINT


        Plaintiff Josephine Robinson (“Plaintiff”), individually, and on behalf of herself and other

similarly situated, brings this collective action against Inteplast Group Corporation, Medira Inc.,

and Medegen Medical Products, LLC, (collectively “Defendants”) and alleges as follows:

                                               I.
                                         INTRODUCTION

1. This lawsuit is brought against Defendants as a collective action under the Fair Labor

     Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid overtime compensation

     and other damages owed to Plaintiff and other current and former employees of Defendants

     who are members of a class as defined herein.




                                            Page 1 of 10
Case 2:19-cv-02588-SHL-tmp Document 1 Filed 09/03/19 Page 2 of 10                        PageID 2



                                           II.
                                JURISDICTION AND VENUE

2. The FLSA authorizes court actions by private parties to recover damages for violations of the

   FLSA’s wage and hour provisions. This Court has subject matter jurisdiction over Plaintiff’s

   FLSA claims, as Plaintiff’s claims are pursuant to a federal statute. 29 U.S.C. § 216(b) and 28

   U.S.C. § 1331.

3. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiff was

   employed by Defendants in this district at all times relevant to this action, Defendants regularly

   conduct and continue to conduct business in this district, and have engaged and continue to

   engage in the wrongful conduct alleged herein in this district during all material times in this

   cause. For these same reasons, this Court has personal jurisdiction over Defendants, since

   personal jurisdiction is proper under Tennessee’s Long Arm Statute, Tenn. Code Ann. § 20-2-

   214.

                                           III.
                                    CLASS DESCRIPTION

4. Plaintiff bring this action on behalf of the following similarly situated persons:

          All current and former hourly-paid employees of Defendants or any of their

          subsidiaries, who were paid an hourly wage plus shift differentials, and who

          were employed in the United States at any time during the applicable

          limitations period covered by this Collective Action Complaint (i.e. two years

          for FLSA violations and, three years for willful FLSA violations) up to and

          including the date of final judgment in this matter, and who are Named




                                            Page 2 of 10
    Case 2:19-cv-02588-SHL-tmp Document 1 Filed 09/03/19 Page 3 of 10                    PageID 3



            Plaintiff or elect to opt-in to this action pursuant to the FLSA, 29 U.S.C. §

            216(b). (Collectively, “the class”). 1

                                                 IV.
                                               PARTIES

5. Defendant Inteplast Group Corporation (“Inteplast”) is a Texas for profit corporation with its

      principal place of business at 9 Peach Tree Hill Road, Livingston, New Jersey 07039.

      According to the Texas Secretary of State, Inteplast may be served process via their registered

      agent, Corporation Service Company, dba CSC – Lawyers Incorporating Service Company,

      located at 211 E. 7th Street, Suite 620m Austin, Texas 78701.

6. Defendant Medegen Medical Products, LLC (“Medegen”) is a Delaware for profit limited

      liability company with its principal place of business at 9 Peach Tree Hill Road, Livingston,

      New Jersey 07039. According to the Tennessee Secretary of State, Medegen may be served

      process via their registered agent, Corporation Service Company, 2908 Poston Ave, Nashville,

      Tennessee, 37203.

7. Defendant Medira Inc. (“Medira”) is a Delaware for profit corporation with its principal place

      of business at 9 Peach Tree Hill Road, Livingston, New Jersey 07039. Upon information and

      belief, Medira has never made a filing with the Tennessee Secretary of State. According to the

      Delaware Secretary of State, Medira can be served through its registered agent, Corporation

      Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

8. Plaintiff Josephine Robinson is and was a resident of this district and was employed by

      Defendants as an hourly-paid employee who received shift differentials. The Consent to Join

      of Ms. Robinson is attached hereto as Exhibit A.



1
 Plaintiff reserves the right to modify or amend the Class Description upon newly discovered
information gathered through the discovery process.
                                              Page 3 of 10
Case 2:19-cv-02588-SHL-tmp Document 1 Filed 09/03/19 Page 4 of 10                      PageID 4



                                             V.
                                        ALLEGATIONS

9. Inteplast is a company that manufactures a variety of polymer-based products, and sells and

   distributes them across the United States and Canada.

10. Medegen is an Inteplast wholly owned subsidiary, and is a leading manufacturer and sales

   provider of patient-care and medical products for acute care and alternate care facilities.

   Medegen owns and operates US-based manufacturing plants in Tennessee and West Virginia.

11. Medira is a subsidiary of Medegen. Medira issued paychecks to Plaintiff and the putative class.

12. Defendants constitute an integrated enterprise as that term is defined in the FLSA, 29 U.S.A.

   § 203(r).

13. As Plaintiffs’ employer, Defendants set wage and hour policies, including employees overtime

   pay, commission pay, and overtime rates.

14. Defendants compensate their hourly-paid employees by paying an hourly pay rate plus a shift

   differential.

15. At all times material to this action, Plaintiff and those similarly situated are or have been

   “employees” of Defendants as defined by Section 203(e)(1) of the FLSA and worked for

   Defendants within the territory of the United States within three (3) years preceding the filing

   of this lawsuit.

16. At all times material to this action, Defendants have been an enterprise engaged in commerce

   or in the production of goods for commerce as defined by Section 203(s)(1) of the FLSA, with

   annual revenue in excess of $500,000.00.

17. At all times material to this action, Defendants have been subject to the pay requirements of

   the FLSA because they are an enterprise in interstate commerce and their employees are

   engaged in interstate commerce.


                                           Page 4 of 10
Case 2:19-cv-02588-SHL-tmp Document 1 Filed 09/03/19 Page 5 of 10                        PageID 5



18. Defendants have and continue to employ non-exempt, hourly-paid workers.

19. Defendants have and continue to employ a uniform payment structure for its hourly-paid

   employees which violates the FLSA’s overtime policies because the shift differential payments

   earned by Plaintiff and those similarly situated employees are not included in such employees’

   regular rate when overtime payments are calculated.

20. Defendants failed to include shift differential payments in the regular rate of pay for Plaintiff

   and those similarly situated, resulting in underpayment of overtime on Plaintiff’s base hourly

   rate rather than the regular rate as defined in Department of Labor regulation 29 CFR

   778.207(b), which requires the inclusion of shift differentials in the regular rate when

   calculating overtime.

21. The net effect of Defendants’ aforementioned plan is that Defendants willfully failed to pay

   Plaintiff, and other similarly situated employees the correct overtime premium pay for

   overtime work in order to save payroll costs. As a consequence, Defendants have violated the

   FLSA and has thereby enjoyed ill-gained profits at the expense of Plaintiffs and others

   similarly situated.

22. Plaintiff and other similarly situated individuals are entitled and, hereby seek, to recover back

   pay, liquidated damages, attorneys’ fees, interest, and other cost, fees and expenses from

   Defendants for all such unpaid overtime, which is available under the FLSA.

23. Because Plaintiff does not have access to her full pay records from the time she worked as

   Defendants’ employee, Plaintiff cannot calculate the full amount of damages she is owed.

   Plaintiff believes that such information will be ascertained through discovery.

24. However, Plaintiff’s damages will be easily ascertained through limited discovery. Plaintiff’s

   damages are calculable as follows:



                                            Page 5 of 10
Case 2:19-cv-02588-SHL-tmp Document 1 Filed 09/03/19 Page 6 of 10                         PageID 6



           (a) For each week Defendants employed Plaintiff: combine the amount Defendants

               paid Plaintiff for all work, including Plaintiff’s base rate of pay and any shift

               differential payments, and divide by the hours Plaintiff worked;

           (b) the result from above is multiplied times 1.5, which is again multiplied by the

               number of hours that Plaintiff worked over forty (40) for the same week; and then

           (c) this result is subtracted from the amount Defendants paid Plaintiffs for overtime

               work for the same week.

25. Plaintiff’s damages are the amount specified in the paragraph above, liquidated, plus any

   interest, attorney’s fees, or costs that the Court deems appropriate.

                                       VI.
                          COLLECTIVE ACTION ALLEGATIONS

26. Plaintiff brings this action on behalf of herself and the class as a collective action pursuant to

   the FLSA, 29 U.S.C. §§ 207 and 216(b).

27. The claims under the FLSA may be pursued by those who opt-in to this case under 29 U.S.C.

   § 216(b).

28. The members of the class are so numerous that joinder of all other members of the class is

   impracticable. While the exact number of the other members of the class is unknown to

   Plaintiff at this time and can only be ascertained through applicable discovery, Plaintiff

   believes there are at least thousands of individuals in the class.

29. The claims of Plaintiff are typical of the claims of the class. Plaintiff and the other members

   of the class work or have worked for Defendants’ on an hourly-plus-shift differential rate

   during the statutory period.




                                            Page 6 of 10
Case 2:19-cv-02588-SHL-tmp Document 1 Filed 09/03/19 Page 7 of 10                            PageID 7



30. Common questions of law and fact exist as to the class which predominate over any questions

    only affecting other members of the class individually and include, but are not limited to, the

    following:

        •   Whether Defendants properly calculated the overtime rates for its hourly-paid
            employees that receive shift differentials;

        •   The correct statute of limitations for the claims of Plaintiff and other members of the
            class;

        •   Defendants’ affirmative defenses;

        •   Whether Plaintiff and other members of the class are entitled to damages, including but
            not limited to liquidated damages, and the measure of the damages; and

        •   Whether Defendants are liable for interest, attorneys’ interest, fees, and costs.

31. Plaintiff will fairly and adequately protect the interests of the class as their interests are aligned

    with those of the other members of the class. Plaintiff has no interests adverse to the class and

    retained competent counsel who are experienced in collective action litigation.

32. The collective action mechanism is superior to the other available methods for a fair and

    efficient adjudication of the controversy. The expenses, costs, and burden of litigation suffered

    by individual other members of the class in a collective action are relatively small in

    comparison to the expenses, costs, and burden of litigation of individual actions, making it

    virtually impossible for other members of the class to individually seek address for the wrongs

    done to them.

33. Plaintiff and other members of the class have suffered and will continue to suffer irreparable

    damage from the unlawful policies, practices, and procedures implemented by Defendants.




                                              Page 7 of 10
Case 2:19-cv-02588-SHL-tmp Document 1 Filed 09/03/19 Page 8 of 10                         PageID 8



               FAIR LABOR STANDARDS ACT VIOLATION – OVERTIME

34. Plaintiff, on behalf of herself and other members of the class, repeats and re-alleges Paragraphs

   1 through 33 above as if they were set forth herein.

35. At all times relevant herein, Defendants have been and continue to be an employer engaged in

   interstate commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

36. At all times relevant herein, Defendants have employed (and/or continue to employ) Plaintiff

   and members of the class within the meaning of the FLSA.

37. At all times relevant herein, Defendants have had a uniform plan, policy and practice of

   willfully refusing to pay Plaintiff and other members of the class appropriate overtime

   compensation for all of their hours worked.

38. Defendants knew or showed willful disregard for the fact that its compensation policies

   violated the FLSA since Defendants did not calculate Plaintiffs’ overtime rate in accordance

   with federal regulations, nor did Defendants’ compensation scheme ensure that Plaintiff would

   be exempt from the FLSA.

39. Due to Defendants’ willful FLSA violations, as described above, Plaintiff and the other

   members of the class are entitled and, hereby seek, to recover from Defendants compensation

   for unpaid overtime wages, an additional equal amount as liquidated damages, as well as

   interest, reasonable attorneys’ fees, costs, and disbursements relating to this action for the

   three-year statutory period under the FLSA, 29 U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

        Whereas, Plaintiff, individually, and/or on behalf of herself and all other similarly situated

members of the class, request this Court to grant the following relief against Defendants:

   A.    Designation of this cause as a collective action on behalf of the class and promptly issue

         notice pursuant to 29 U.S.C. § 216(b), apprising class members of the pendency of this

                                             Page 8 of 10
Case 2:19-cv-02588-SHL-tmp Document 1 Filed 09/03/19 Page 9 of 10                      PageID 9



         action and permitting other members of the class to assert timely FLSA claims in this

         action by filing individual Consents under 29 U.S.C. § 216(b);

   B.    An award of compensation for unpaid overtime wages to Plaintiff and the other members

         of the class at the applicable FLSA overtime rate of pay.

   C.    An award of liquidated damages to Plaintiff and other members of the class;

   D.    An award of prejudgment and post-judgment interest at the applicable legal rate to

         Plaintiff and other members of the class;

   E.    An award of costs, expenses, and disbursements relating to this action together with

         reasonable attorneys’ fees and expert fees to Plaintiff and other members of the class;

   F.    A ruling that the three-year statutory period for willful violations under the FLSA shall

         apply in this action, and

   G.    Such other general and specific relief as this Court deems just and proper.

                                     JURY TRIAL DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a TRIAL

BY JURY on all issues so triable.




                                           Page 9 of 10
Case 2:19-cv-02588-SHL-tmp Document 1 Filed 09/03/19 Page 10 of 10           PageID 10



Dated: September 3, 2019           Respectfully Submitted,

                                   s/ Gordon E. Jackson
                                   Gordon E. Jackson (TN BPR #08323)
                                   J. Russ Bryant (TN BPR #33830)
                                   Robert E. Turner, IV (TN BPR #35364)
                                   Nathan A. Bishop (TN BPR #35944)
                                   Robert E. Morelli, III (TN BPR #37004)
                                   JACKSON, SHIELDS, YEISER & HOLT
                                   Attorneys at Law
                                   262 German Oak Drive
                                   Memphis, Tennessee 38018
                                   Tel: (901) 754-8001
                                   Fax: (901) 759-1745
                                   gjackson@jsyc.com
                                   rbryant@jsyc.com
                                   rturner@jsyc.com
                                   nbishop@jsyc.com
                                   rmorelli@jsyc.com

                                   Attorneys for Named Plaintiff, on behalf of
                                   herself and all other similarly situated current
                                   and former employees




                                 Page 10 of 10
